Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

BSKRAZA, LLC
d/b/a Select Food Mart,

Respondent.

Docket No. C-13-1053
FDA Docket No. FDA-2013-H-0867

Decision No. CR2946

Date: October 7, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against BSKRAZA, LLC d/b/a Select Food Mart (Respondent),
which alleges facts and legal authority sufficient to justify imposing a $500 civil
money penalty. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an Answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP initiated this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. The Complaint
alleges that on two separate occasions Respondent unlawfully sold a tobacco
product to a minor and failed to verify that a purchaser of a tobacco product was of
sufficient age, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
codified at 21 U.S.C. §§ 301 — 399d, and its implementing regulations found at 21
C.F.R. Part 1140. CTP seeks a civil money penalty of $500 for these violations.

On August 15, 2013, CTP served the Complaint on Respondent by United Parcel
Service (UPS), pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent must
take one of the following three actions: pay the penalty, file an answer, or request
an extension of time within which to file an answer. CTP further explained that if
Respondent did not comply with one of the actions within 30 days, an
Administrative Law Judge could issue an initial decision ordering Respondent to
pay the full amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has neither filed an Answer within the time provided by regulation,
nor timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required
to “assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue an initial decision and impose a civil money
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Select Food Mart, an establishment that sells tobacco
products and is located at 125 New Britain Avenue, Hartford, Connecticut
06106. Complaint § 3.

e On July 10, 2012, an FDA-commissioned inspector observed two violations
of 21 C.F.R. Part 1140 at Select Food Mart. Specifically, the inspector
observed that “a person younger than 18 years of age was able to purchase
a package of Newport Box cigarettes . . . at approximately 2:56 PM
ET....” The inspector observed an additional violation of 21 C.F.R. Part
1140 when “the minor’s identification was not verified before the
sale... .” Complaint § 10.

e Additionally, on July 20, 2012, CTP issued a Notice of Compliance Check
Inspection (Notice) informing Respondent that an inspection had been
conducted on July 10, 2012, and “that during the inspection a minor was
able to enter the establishment and purchase a regulated tobacco product at
approximately 2:56 PM.” The Notice also warned Respondent “that other
potential violations of the federal tobacco law may have been observed,”
and if “CTP determined that there was a violation of federal law, the
establishment may receive further notification from [the] FDA.”
Complaint § 10.

e “[O]n September 20, 2012, CTP issued a Warning Letter to Select Food
Mart.” The letter informed Respondent of the violations the FDA-
commissioned inspector observed at the establishment on July 10, 2012,
and warned Respondent “that failure to correct the violations may result in
a civil money penalty action, or other regulatory action by [the] FDA.”
CTP further explained that the Warning Letter was not intended to provide
an exhaustive list of violations and that Respondent was responsible for
complying with the law. Complaint § 10.

e Respondent did not reply to the Warning Letter. However, UPS records
confirmed that on September 21, 2012, the Warning Letter was accepted by
“Harris.” Complaint § 11.

e On January 4, 2013, FDA-commissioned inspectors documented two
additional violations of 21 C.F.R. Part 1140 at Respondent’s establishment.
Specifically, the inspectors documented a violation of 21 C.F.R.

§ 1140.14(a) when “a person younger than 18 years of age was able to
purchase a package of Maverick cigarettes . . . at approximately 11:07 AM
ET.” The inspector documented an additional violation of 21 C.F.R.
§1140.14(b)(1) when “the minor’s identification was not verified before the
sale... .” Complaint § 1.

e On January 8, 2013, CTP issued a Notice of Compliance Check Inspection
(Notice) informing Respondent that an inspection had been conducted on
January 4, 2013, and “that during the inspection a minor was able to enter
the establishment and purchase a regulated tobacco product at
approximately 11:07 AM.” The Notice warned Respondent “that other
potential violations of the federal tobacco law may have been observed,”
and if “CTP determined that there was a violation of federal law, the
establishment may receive further notification from [the] FDA.”
Complaint § 2.

I find that these facts, which I must assume are true, establish that Respondent is
liable under the Act. See 21 C.F.R. § 17.11(a). The Act prohibits misbranding of
a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold
or distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). See 21 U.S.C. § 387(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The regulations prohibit the sale of cigarettes or smokeless tobacco
to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The
regulations also require retailers to verify, by means of photo identification
containing the purchaser’s date of birth, that no purchaser of cigarettes or
smokeless tobacco is younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

In the present case, Respondent committed four violations of 21 C.F.R. Part 1140
within a six-month period. First, on July 10, 2012, Respondent unlawfully sold a
regulated tobacco product to a minor and failed to verify, by means of photo
identification that the purchaser was 18 years of age or older. See 21 C.F.R.

§ 1140.14(a)-(b)(1). Subsequently, on January 8, 2013, Respondent again
unlawfully sold a regulated tobacco product to a minor and yet again failed to
verify, by means of photo identification containing the bearer’s date of birth, that
the purchaser was 18 years of age or older. See 21 C.F.R. § 1140.14(a).
Respondent’s actions and omissions at the same retail outlet constitute violations
of law for which a civil money penalty is merited.

The regulations require me to impose a civil money penalty that is either the
maximum amount provided for by law, or the amount sought in the Complaint,
whichever amount is smaller. 21 C.F.R. § 17.11(a)(1)-(2). After the first two
violations, Respondent received a Warning Letter, and subsequently committed
two additional violations within a seven-month period. The regulations provide
that the maximum penalty for these actions is $2000. See 21 C.F.R. § 17.2. In its
Complaint, however, CTP seeks a civil money penalty in the amount of $500.
Accordingly, I find that a civil money penalty in the amount of $500 is permissible
and order it imposed.

/s/
Steven T. Kessel
Administrative Law Judge

